 



Exhibit 10.59
ALION SCIENCE AND TECHNOLOGY CORPORATION
PERFORMANCE SHARES AND RETENTION PHANTOM STOCK PLAN
     The Alion Science and Technology Corporation Performance Shares and
Retention Phantom Stock Plan (the “Plan”) is hereby established by Alion Science
and Technology Corporation, a Delaware corporation (the “Company”), effective as
of January 24, 2005. This amendment and restatement of the Plan is effective as
of November 9, 2005; provided, however, that any provisions of the Plan required
to bring the Plan into compliance with Code Section 409A shall be effective as
of January 24, 2005.
ARTICLE I
PURPOSE
     The purpose of the Plan is to attract and retain key management employees
of the Company and to provide such persons with a proprietary interest in the
Company and an incentive to increase shareholder value through the granting of
phantom shares of common stock of the Company, based on the appreciation of the
per share price of Alion Common Stock over a given period of time.
ARTICLE II
DEFINITIONS
     For the purpose of the Plan, unless the context requires otherwise, the
following terms shall have the meanings indicated:
     2.1. “Administrative Committee” means the Compensation Committee of the
Board, or such person or persons as the Compensation Committee shall designate,
unless the Board resolves to act itself as the Administrative Committee.
     2.2. “Affiliate” means any entity, whether now or hereafter existing, which
at the time of reference, controls, is controlled by, or is under common control
with, Alion (including, but not limited to, subsidiaries, joint ventures,
limited liability companies, and partnerships).
     2.3. “Award” means a grant of the opportunity to receive Performance Share
Phantom Stock or Retention Phantom Stock under this Plan.
     2.4. “Board” means the Board of Directors of the Company.
     2.5. “Cause” or “Just Cause” shall have the same meaning as defined in the
relevant Participant’s Employment Agreement.
     2.6. “Change in Control” shall mean and shall be deemed to have occurred as
of the date of the first to occur of the following events:
     (a) any Person or Group acquires stock of the Company that, together with
stock held by such Person or Group, constitutes more than 50% of the total Fair
Market

- 1 -



--------------------------------------------------------------------------------



 



Value or total voting power of the stock of the Company. However, if any Person
or Group is considered to own more than 50% of the total Fair Market Value or
total voting power of the stock of the Company, the acquisition of additional
stock by the same Person or Group is not considered to cause a Change in Control
of the Company. An increase in the percentage of stock owned by any Person or
Group as a result of a transaction in which the Company acquires its stock in
exchange for property will be treated as an acquisition of stock for purposes of
this subsection. This subsection applies only when there is a transfer of stock
of the Company (or issuance of stock of the Company) and stock in the Company
remains outstanding after the transaction;
     (b) any Person or Group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person or
Group) ownership of stock of the Company possessing 35% or more of the total
voting power of the stock of the Company;
     (c) a majority of members of the Company’s Board is replaced during any
12-month period by Directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board prior to the date of the
appointment or election; or
     (d) any Person or Group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such Person or
Group) assets from the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions. For this
purpose, gross fair market value means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. However, no Change in Control shall be
deemed to occur under this subsection (d) as a result of a transfer to:
     (i) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;
     (ii) An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;
     (iii) A Person or Group that owns, directly or indirectly, 50% or more of
the total value or voting power of all the outstanding stock of the Company; or
     (iv) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in clause (iii) above.
     For these purposes, the term “Person” shall mean an individual,
corporation, association, joint-stock company, business trust or other similar
organization, partnership, limited liability company, joint venture, trust,
unincorporated organization or government or agency, instrumentality or
political subdivision thereof. The term “Group” shall have the meaning set forth
in Rule13d-5 of the Securities Exchange Commission (“SEC”), modified to the
extent necessary to comply with Proposed Treasury
Regulation Section 1.409A-3(g)(5)(v)(B), or any

- 2 -



--------------------------------------------------------------------------------



 



successor thereto in effect at the time a determination of whether a Change in
Control has occurred is being made. If any one Person, or Persons acting as a
Group, is considered to effectively control the Corporation as described in
subsections (b) or (c) above, the acquisition of additional control by the same
Person or Persons is not considered to cause a Change in Control.
     2.7. “Code” means the Internal Revenue Code of 1986, as amended and any
successor Code, and related rules, regulations and interpretations.
     2.8. “Common Stock” means the voting common stock, $0.01 par value per
share, of the Company, subject to adjustments pursuant to the Plan.
     2.9. “Company” means Alion Science and Technology Corporation, a Delaware
corporation.
     2.10. “Disability” means that the Participant (a) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months; (b) is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Company; or (c) has been determined to be totally disabled by the Social
Security Administration.
     2.11. “Employee” shall mean any person who is employed by the Company, is
on the Company’s payroll, and whose wages are subject to withholding under the
Federal Insurance Contributions Act, codified in Code Section 3121.
     2.12. “Employer” shall mean the Company and any successor entity that
adopts the Plan.
     2.13. “Employment Agreement” shall mean the employment contract specifying
the terms of Participant’s employment with Employer.
     2.14. “Fair Market Value” on any given date means the value of one share of
Common Stock as determined by the Administrative Committee in its sole
discretion, based upon the most recent valuation of the Common Stock made by an
independent appraisal that meets the requirements of Code Section 401(a)(28)(C)
and the regulations thereunder as of a date that is no more than 12 months
before the relevant transaction to which the valuation is applied.
     2.15. “Grant Date” means the effective date on which an Award is made to a
Participant as set forth in the applicable Phantom Stock Agreement.
     2.16. “Participant” shall mean an Employee of the Company who has an
Employment Agreement to whom an Award is granted under this Plan.
     2.17. “Payment Date” means the date established in Section 6.2 of the Plan.

- 3 -



--------------------------------------------------------------------------------



 



     2.18. “Performance Share Phantom Stock Agreement” or “Retention Phantom
Stock Agreement” (collectively referred to as “Phantom Stock Agreement”) means
the agreement between the Company and the Participant pursuant to which the
Company authorizes an Award hereunder. Each Phantom Stock Agreement entered into
between the Company and a Participant with respect to an Award granted under the
Plan shall incorporate the terms of this Plan and shall contain such terms and
conditions, consistent with the provisions of the Plan, as may be established by
the Administrative Committee. Provisions in any Phantom Stock Agreement relating
to matters such as non-competition, non-solicitation and protection of
intellectual property are hereby deemed to be consistent with the Plan.
     2.19. “Performance Share Phantom Stock” or “Retention Phantom Stock”
(collectively referred to as “Phantom Stock”) means a unit granted to a
Participant that entitles the Participant to receive a payment in cash equal to
the Fair Market Value of a share of Common Stock on the date the respective
grants of Phantom Stock pay out.
     2.20. “Plan” means the Alion Science and Technology Corporation Performance
Shares and Retention Phantom Stock Plan, as amended from time to time.
     2.21. “Target Performance Share Award” means the nominal shares awarded to
a participant on a Grant Date pursuant to a Performance Share Phantom Stock
Agreement, which shares are subject to vesting upon the achievement of a
predetermined Fair Market Value price per share of Alion Common Stock. Failure
to achieve the minimum threshold price shall result in the vesting of no
Performance Share Phantom Stock under the Plan. Achievement of a Fair Market
Value per share equal to the predetermined target price per share shall result
in the vesting of shares of Performance Share Phantom Stock equal to the number
of shares awarded pursuant to the Target Performance Share Award. Achievement of
a Fair Market Value per share in excess of the predetermined target price per
share shall result in the vesting of shares of Performance Share Phantom Stock
in excess of the number of shares awarded pursuant to the Target Performance
Share Award up to the maximum percentage specified in the underlying Performance
Share Phantom Stock Agreement.
     2.22. “Termination of Employment” means cessation of performance of
services for the Company. For purposes of maintaining a Participant’s continuous
status as an Employee and accrual of rights under any Award granted pursuant to
the Plan, transfer of an Employee among Alion and any of its Affiliates shall
not be considered a Termination of Employment with the Company. A Participant
will not be deemed to have incurred a Termination of Employment while he or she
is on military leave, sick leave, or other bona fide leave of absence (such as
temporary employment by the government) if the period of such leave does not
exceed six months or such longer period as the Participant’s right to
reemployment with the Company or an Affiliate is provided either by statute or
by contract. If the period of leave exceeds six months and the Participant’s
right to reemployment is not provided either by statute or by contract, the
Termination of Employment will be deemed to occur on the first date immediately
following such six-month period. For the avoidance of doubt, and by way of
example only, if a Participant works for a wholly-owned subsidiary of the
Company, then a sale of the subsidiary by the Company would be regarded as a
Termination of Employment of such Participant for purposes of this Plan,
notwithstanding the Participant’s continued employment with that former
subsidiary. Whether an Employee of the Company incurs a termination of
employment with the Company will be determined in accordance with the
requirements of Code Section 409A.

- 4 -



--------------------------------------------------------------------------------



 



     2.23. “Valuation Date” shall mean a date as of which the Fair Market Value
of Common Stock of the Company is determined.
ARTICLE III
ADMINISTRATION
     3.1. General. The Plan shall be administered by the Administrative
Committee. The Administrative Committee shall have the full and final authority,
in its discretion, to interpret conclusively the provisions of the Plan; to
adopt such rules for carrying out the Plan as it may deem advisable; to decide
all questions of fact arising in the application of the Plan; and to make all
other determinations necessary or advisable for the administration of the Plan.
     3.2. Procedure. The Administrative Committee shall meet at such times and
places and upon such notice as it may determine. A majority of the members of
the Board or committee serving as Administrative Committee hereunder shall
constitute a quorum. Any acts by the Administrative Committee may be taken at
any meeting at which a quorum is present and shall be by majority vote of those
members entitled to vote. Additionally, any acts reduced to writing or approved
in writing by all of the members of the Board or committee serving as
Administrative Committee hereunder shall be valid acts of the Administrative
Committee. Members of the Board or committee who are either eligible for Awards
or have been granted Awards may vote on any matters affecting the administration
of the Plan or the grant of Awards pursuant to the Plan, except that no such
member shall act upon the granting of an Award to himself or herself, but any
such member may be counted in determining the existence of a quorum at any
meeting of the Administrative Committee during which action is taken with
respect to the granting of an Award to him or her.
     3.3. Duties. The Administrative Committee shall have full power and
authority to administer and interpret the Plan and to adopt such rules,
regulations, agreements, guidelines and instruments for the administration of
the Plan and for the conduct of its business as the Administrative Committee
deems necessary or advisable, all within the Administrative Committee’s sole and
absolute discretion. The Administrative Committee shall have full power and
authority to take all other actions necessary to carry out the purpose and
intent of the Plan, including, but not limited to, the authority to:
     (a) construe the Plan and any Award under the Plan;
     (b) select the Employees of the Company to whom Awards may be granted and
the time or times at which Awards shall be granted;
     (c) determine the number of shares of Common Stock to be covered by or used
for reference purposes for any Award;
     (d) determine and modify from time to time the terms and conditions,
including restrictions, of any Award and to approve the form of Phantom Stock
Agreements;

- 5 -



--------------------------------------------------------------------------------



 



     (e) impose limitations on Awards, including limitations on transfer
provisions;
     (f) modify, extend or renew outstanding Awards, or accept the surrender of
outstanding Awards and substitute new Awards subject to restrictions or
limitations of the Code; or
     (g) prescribe, amend and rescind rules and regulations relating to the
Plan.
     3.4. Limited Liability. To the maximum extent permitted by law, no member
of the Board or committee serving as Administrative Committee hereunder shall be
liable for any action taken or decision made in good faith relating to the Plan
or any Award.
     3.5. Effect of Administrative Committee’s Decision. All actions taken and
decisions and determinations made by the Administrative Committee on all matters
relating to the Plan pursuant to the powers vested in it hereunder shall be in
the Administrative Committee’s sole and absolute discretion and shall be
conclusive and binding on all parties concerned, including the Company, its
stockholders, any Participants in the Plan and any other employee of the
Company, and their respective successors in interest.
ARTICLE IV
PARTICIPATION
     Individual Participants in the Plan shall be selected by the Administrative
Committee in its sole discretion from key executive Employees of the Company.
Awards may be granted by the Administrative Committee at any time and from time
to time to new Participants, or to existing Participants, or to a greater or
lesser number of Participants, and may include or exclude previous Participants,
as the Plan Administrative Committee shall determine. Except as required by this
Plan, Awards granted at different times need not contain similar provisions.
ARTICLE V
GRANT OF PHANTOM STOCK
     5.1. Shares Subject to the Plan. Subject to adjustments as provided in
Article X, the shares of Common Stock that may be used for reference purposes
with respect to Awards granted under this Plan shall not exceed 2,000,000 shares
of Common Stock, reduced by any shares of Common Stock used for reference
purposes with respect to awards issued under the Alion Science and Technology
Corporation Board of Directors Phantom Stock Plan and the Alion Science and
Technology Corporation Phantom Stock Plan (whether or not such awards have
expired, terminated unexercised, or become unexercisable, or have been forfeited
or otherwise terminated, surrendered or cancelled). No actual shares of Common
Stock are reserved hereunder. References to shares of Common Stock are for
accounting and valuation purposes only, and not to grant any voting or other
rights associated with ownership of Common Stock.
     5.2. Grant of Award. Subject to Section 5.3 and other applicable provisions
of the Plan, the Administrative Committee may at any time and from time to time
grant Awards of Phantom Stock to eligible Participants, as it deems appropriate.
The grant of an Award shall be

- 6 -



--------------------------------------------------------------------------------



 



authorized by the Administrative Committee and shall be evidenced by a
Performance Share Phantom Stock Agreement or a Retention Phantom Stock Agreement
in a form approved by the Administrative Committee, between the Company and the
Participant. Each Phantom Stock Agreement shall set forth its Grant Date, the
number of shares of Retention Phantom Stock awarded or the formula for
determining the amount of Performance Share Phantom Stock payment based on a
Target Performance Share Award (meaning the nominal shares awarded to a
Participant on a Grant Date pursuant to a Performance Share Phantom Stock
Agreement), which shares are subject to vesting upon the achievement of a
predetermined Fair Market Value price per share of Alion Common Stock. Failure
to achieve the minimum threshold price shall result in the vesting of no
Performance Share Phantom Stock under the Plan. Achievement of a Fair Market
Value per share equal to the predetermined target price per share shall result
in the vesting of Performance Share Phantom Stock equal to the number of shares
awarded pursuant to the Target Performance Share Award. Achievement of a Fair
Market Value per share in excess of the predetermined target price per share
shall result in the vesting of Performance Share Phantom Stock in excess of the
number of shares awarded pursuant to the Target Performance Share Award up to
the maximum percentage specified in the underlying Performance Share Phantom
Stock Agreement. Each such Phantom Stock Agreement shall be subject to the
express terms and conditions of this Plan, and shall be subject to such other
terms and conditions that, in the reasonable judgment of the Administrative
Committee, are appropriate and not inconsistent with this Plan.
     5.3. Disqualified Persons. Notwithstanding the foregoing, no grant of
Phantom Stock may be made to any “Disqualified Person” (within the meaning of
Sections 409(p)(4) and 4979A of the Code) for any period during which the
Company maintains the Alion Science and Technology Corporation Employee
Ownership, Savings and Investment Plan or any other employee stock ownership
plan as described in and qualified under Section 4975(e)(7) and 401(a) of the
Code, respectively. Any grant of Phantom Stock made in violation of this
provision shall be null and void ab initio. In addition, no grant of Phantom
Stock may be made to any eligible individual if and to the extent that such
grant would cause such individual to become a Disqualified Person.
ARTICLE VI
RIGHT TO PAYMENT
     6.1. Vesting.
     (a) For grants of Performance Share Phantom Stock awarded November 9, 2004,
and thereafter, a Participant shall have no right to any share of Performance
Share Phantom Stock until it is vested, except in the event of the Participant’s
death, Disability, or Involuntary Termination of Employment Without Cause, or a
Change in Control as set forth in the Performance Shares Phantom Stock Agreement
at the Grant Date. Vesting shall occur at the third anniversary of the Grant
Date. At vesting, a predetermined Target Performance Share Award, stated in the
Performance Shares Phantom Stock Agreement at Grant Date, combined with the Fair
Market Value of Common Stock in effect on the date of vesting, shall be used in
the calculation of the actual number of shares of Performance Shares Phantom
Stock that will be vested for all Participants.

- 7 -



--------------------------------------------------------------------------------



 



     (b) For grants of Retention Phantom Stock awarded November 9, 2004, and
thereafter, a Participant shall have no right to any share of Retention Phantom
Stock until it is vested, except in the event of the Participant’s death,
Disability, or Involuntary Termination of Employment Without Cause, or a Change
in Control as set forth in the Retention Phantom Stock Agreement at Grant Date.
Vesting shall occur in accordance with the applicable provisions expressed in
the individual Retention Phantom Stock Agreements.
     6.2. Payment Date and Vesting Events.
     (a) Payment Date. The Payment Date is the date certain specified in the
Performance Share Phantom Stock Agreement or Retention Phantom Stock Agreement
executed by the Company and the Participant as of the Grant Date, for the
conversion of Performance Share Phantom Stock and/or Retention Phantom Stock
into an amount certain in cash. The Payment Date shall not be earlier than the
date on which the Participant becomes 100% vested in the Performance Share
Phantom Stock or Retention Phantom Stock covered by the respective Phantom Stock
Agreement, except as provided below with respect to the Participant’s death,
Disability, Termination of Employment or Change in Control. Nothing in this Plan
shall be construed to require an identical Payment Date for any grants of
Performance Share Phantom Stock or Retention Phantom Stock as of a particular
date.
     (b) Termination of Employment. Except as set forth in the respective
Phantom Stock Agreement, a Participant who has a Termination of Employment for
any reason other than an Involuntary Termination Without Cause (as defined in
the Phantom Stock Agreement) shall forfeit his or her rights to all unvested
Awards. If a Participant suffers an Involuntary Termination Without Cause,
(i) the Participant’s Award under a Phantom Stock Agreement shall vest as and to
the extent specified in the Phantom Stock Agreement, and (ii) the Participant
shall be paid such amounts as and to the extent specified in the Phantom Stock
Agreement. Except as otherwise provided in the applicable Phantom Stock
Agreement, the Payment Date shall be the date of the Participant’s Termination
of Employment.
     (c) Death. If a Participant dies prior to terminating employment with the
Company, (i) the Participant’s Award under a Phantom Stock Agreement shall vest
as and to the extent specified in the Phantom Stock Agreement, and (ii) the
Participant’s beneficiary shall be paid such amounts as and to the extent
specified in the Phantom Stock Grant Agreement. Except as otherwise provided in
the applicable Phantom Stock Agreement, the Payment Date shall be the date of
the Participant’s date of death.
     (d) Disability. If a Participant incurs a Termination of Employment due to
Disability, (i) the Participant’s Award under a Phantom Stock Agreement shall
vest as and to the extent specified in the Phantom Stock Agreement, and (ii) the
Participant shall be paid such amounts as and to the extent specified in the
respective Phantom Stock Grant Agreements. Except as otherwise provided in the
applicable Phantom Stock Agreement, the Payment Date shall be the date of the
Participant’s Termination of Employment due to Disability.

- 8 -



--------------------------------------------------------------------------------



 



     (e) Change in Control. Upon a Change in Control, (i) each Participant’s
Award under a Phantom Stock Agreement shall immediately vest as and to the
extent specified in the Phantom Stock Agreement, and (ii) the Participant shall
be paid such amounts as and to the extent specified in the appropriate Phantom
Stock Grant Agreement. Except as otherwise provided in the applicable Phantom
Stock Agreement, the Payment Date shall be the date of the Change in Control.
     (f) Disqualified Persons. If Participant is or becomes a Disqualified
Person as described in Section 5.3 above, then the full amount of any then
outstanding Award that has not yet vested shall be forfeited; and no amount of
an Award shall become vested, if, as a result of such vesting, the Participant
would become a Disqualified Person.
     6.3. Acceleration of Payment Date. Notwithstanding the foregoing, the
Payment Date of a vested Award may be accelerated, with the consent of the
Administrative Committee, under the following circumstances:
     (a) Compliance with Domestic Relations Order: To permit payment to an
individual other than the Participant as necessary to comply with the provisions
of a domestic relations order (as defined in Code Section 414(p)(1)(B));
     (b) Conflicts of Interest: To permit payment as necessary to comply with
the provisions of a certificate of divestiture (as defined in Code
Section 1043(b)(2));
     (c) Payment of Employment Taxes: To permit payment of federal employment
taxes under Code Sections 3101, 3121(a) or 3121(v)(2), or to comply with any
federal tax withholding provisions or corresponding withholding provisions of
applicable state, local, or foreign tax laws as a result of the payment of
federal employment taxes, and to pay the additional income tax at source on
wages attributable to the pyramiding Code Section 3401 wages and taxes; or
     (d) Tax Event: Upon a good faith, reasonable determination by the Company,
upon advice of counsel, that the Plan or an Award fails to meet the requirements
of Code Section 409A and regulations thereunder. Such payment may not exceed the
amount required to be included in income as a result of the failure to comply
with the requirements of Code Section 409A.
ARTICLE VII
PAYMENT OF PHANTOM STOCK BENEFITS
     7.1. Amount and Timing of Payment.
     (a) Retention Phantom Stock. Except as otherwise set forth in a
Participant’s Phantom Stock Agreements, for grants of Retention Phantom Stock, a
Participant shall be entitled to a cash payment on the Payment Date, equal to
the number of vested shares of Retention Phantom Stock multiplied by the Fair
Market Value as of the Valuation Date coincident with or immediately preceding
the Payment Date; provided, however, that in the case of payment due to a Change
in Control, the Fair Market Value as of the date of the Change in Control or the
immediately preceding Valuation Date, whichever is higher,

- 9 -



--------------------------------------------------------------------------------



 



shall be used. Except as provided below in this Article VII, the Company shall
make payment on a Payment Date by the delivery to the Participant of cash in a
lump sum sixty (60) days after the Payment Date, less any applicable
withholdings required by the Code or other similar regulations.
     (b) Performance Share Phantom Stock. Except as otherwise set forth in a
Participant’s Phantom Stock Agreements, for grants of Performance Share Phantom
Stock, a Participant shall be entitled to a cash payment on a Payment Date,
equal to the amount generated by the calculation of the vested Target
Performance Share Award contained in individual Performance Share Phantom Stock
Agreements; provided, however, that in the case of payment due to a Change in
Control, the Fair Market Value as of the date of the Change in Control or the
immediately preceding Valuation Date, whichever is higher, shall be used. Except
as provided below in this Article VII, the Company shall make payment on a
Payment Date by the delivery to the Participant of cash in a lump sum sixty
(60) days after the Payment Date, less any applicable withholdings required by
the Code or other similar regulations.
     (c) Election Under Notice 2005-1. In lieu of payment of an Award under
Section 7.1(a) or (b) above, a Participant granted Phantom Stock under this Plan
before November 9, 2005, may elect, in accordance with Internal Revenue Service
Notice 2005-1, Q-20(a), to receive payment of any such Awards in calendar year
2005 or, if later, in the taxable year in which amounts under the Award become
earned and vested. Any such election shall be made in a form acceptable to the
Administrative Committee and filed with the Administrative Committee no later
than December 31, 2005.
     (d) Compliance with Code Section 409A. No payment shall be made in
violation of Section 409A or any other applicable provisions of the Code and the
rules and regulations thereunder.
     7.2. Delay of Payments. A payment required to be made within sixty
(60) days after an applicable Payment Date shall in any event be made within
21/2 months after the end of the Plan Year in which the Payment Date occurs,
except that payment may be delayed (without imputation of earnings, interest or
other gains or losses after the Payment Date) solely to the extent necessary
under the following circumstances, provided that payment is made as soon as
possible after the reason for delay no longer applies:
     (a) Unforeseeable Administrative or Financial Cause. The Compensation
Committee reasonably determines that (1) it is administratively impracticable to
make payment by the end of the applicable 21/2 month period or that making such
payment will jeopardize the solvency of the Company, and (2) such
impracticability or insolvency was unforeseeable as of the Grant Date.
     (b) Payments Subject to Section 162(m). The Company reasonably anticipates
that its deduction with respect to such payment would otherwise be limited or
eliminated by application of Code Section 162(m).

- 10 -



--------------------------------------------------------------------------------



 



     (c) Payments that Would Violate Loan Covenant or Similar Contractual
Requirement. The Company reasonably anticipates that making the payment will
violate a term of a loan agreement to which the Company is a party, including
any ESOP loan agreement, or other similar contract to which the Company is a
party, and such violation will cause material harm to the Company.
     (d) Payments that Would Violate Law. The Company reasonably determines that
payment would violate Federal securities laws or other applicable law.
     7.3. Election to Defer Benefits. A Participant hereunder who is also a
participant in, or eligible to become a participant in, the Alion Science and
Technology Corporation Executive Deferred Compensation Plan (the “Deferred
Compensation Plan”), may elect to defer receipt of all or a portion of the Plan
benefit otherwise payable through a contribution to the Deferred Compensation
Plan equal to the amount that would otherwise have been payable on the
applicable Payment Date under Section 7.1. Any such election shall be made in a
writing acceptable to the Administrative Committee and filed with the
Administrative Committee at least one year prior to the Payment Date. Such
election shall become effective upon the applicable Payment Date and shall
specify a time for payment and method of distribution available under the
Deferred Compensation Plan, provided that such election may not provide for a
time of distribution (other than as a result of Termination of Employment, death
or Disability) earlier than five years after the Payment Date. Notwithstanding
the above, this Section 7.3 shall not apply to amounts payable under
Section 7.1(c).
     7.4. Discharge. Any payment made by the Company in good faith in accordance
with the provisions of this Plan and a Participant’s Phantom Stock Agreement
shall fully discharge the Company from all further obligations with respect to
such payment and such Phantom Stock Agreement.
     7.5. Withholding. The Company shall have the right to deduct from all
amounts paid pursuant to the Plan any Federal, State or local income tax, social
security contribution or other payroll taxes required by law, whether domestic
or foreign, to be withheld with respect to such payments. The Company shall also
have the right to deduct FICA contributions required at vesting from normal
salary and wages or other cash compensation to be paid to the Participant
ARTICLE VIII
AMENDMENT AND TERMINATION
     8.1. Amendment. The Board may amend the Plan at any time and from time to
time, provided that (a) no amendment shall deprive any person of any rights
granted under the Plan before the effective date of such amendment without such
person’s consent; and (b) amendments may be subject to shareholder approval to
the extent needed to comply with applicable law. Notwithstanding the foregoing,
the Board may unilaterally amend the Plan or any outstanding Award subject to
Section 409A as necessary to cause the Plan or such Award to comply with Code
Section 409A.
     8.2. Termination. The Board reserves the right to terminate the Plan in
whole or in part at any time, without the consent of any person granted any
rights under the Plan.

- 11 -



--------------------------------------------------------------------------------



 



Termination of the Plan shall not affect the Administrative Committee’s ability
to exercise the powers granted to it hereunder with respect to Awards granted
under the Plan prior to the date of such termination. Notwithstanding the
foregoing, termination of the Plan shall not result in the acceleration of
payment of any Award except as permitted by the Administrative Committee and
consistent with the requirements of Code Section 409A.
ARTICLE IX
TERM
     The Plan shall be effective from the date that this Plan is approved by the
Board. Unless sooner terminated by action of the Board, the Plan will terminate
on November 9, 2014, but Awards granted before this termination date will
continue to be effective in accordance with their terms and conditions.
ARTICLE X
TRANSACTIONS
     10.1. Adjustment of Number and Price of Shares. Any other provision of the
Plan notwithstanding, if through, or as a result of, any merger, consolidation,
sale of all or substantially all of the assets of the Company, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other similar transaction, the outstanding shares of Common Stock are
increased or decreased or are exchanged for a different number or kind of shares
or other securities of the Company, or additional shares or new or different
shares or other securities of the Company or other non-cash assets are
distributed with respect to such shares of Common Stock or other securities, the
Administrative Committee shall make an appropriate or proportionate adjustment
in the Awards as it deems appropriate, in its sole discretion. The adjustment by
the Administrative Committee shall be final, binding and conclusive.
     10.2. Adjustments Due to Special Circumstances. The Administrative
Committee is authorized to make adjustments in the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events affecting the Company, or the financial statements of the Company, or of
changes in applicable laws, regulations, or accounting principles, whenever the
Administrative Committee determines that such adjustments are appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan.
     10.3. Compliance with Code Section 409A. Notwithstanding the foregoing, the
Administrative Committee shall not make an adjustment under this Article X which
results in a violation of Code Section 409A.
ARTICLE XI
MISCELLANEOUS PROVISIONS
     11.1. No Guarantee of Employment. Neither the Plan nor any Award granted
under the Plan shall confer upon any Participant any right with respect to
continuance of employment by the Company. Participation in this Plan shall not
be construed to confer upon any Participant the legal right to be retained in
the employ of the Company or give any person any right to any payment

- 12 -



--------------------------------------------------------------------------------



 



whatsoever, except to the extent of the benefits provided for hereunder. Each
Participant shall remain subject to discharge to the same extent as if this Plan
had never been adopted. Nothing in this Plan shall prevent, interfere with or
limit in any way the right of the Company to terminate a Participant’s
employment at any time, whether or not such termination would result in: (i) the
failure of any Award to vest; (ii) the forfeiture of any unvested or vested
portion of any Award under the Plan; and/or (iii) any other adverse effect on
the Participant’s interests under the Plan.
     11.2. No Rights as a Shareholder. A Participant shall not have any rights
as a shareholder with respect to any shares of Phantom Stock.
     11.3. Indemnification of Board and Plan Administrative Committee. No member
of the Board or the Administrative Committee, nor any officer or Employee of the
Company acting on behalf of the Board or the Administrative Committee, shall be
personally liable for any action, determination, or interpretation taken or made
in good faith with respect to the Plan, and all members of the Board or the
Administrative Committee and each and any officer or Employee of the Company
acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company in respect of any such action,
determination, or interpretation.
     11.4. Effect of the Plan. Neither the adoption of this Plan nor any action
of the Board or the Administrative Committee shall be deemed to give any person
any right to be granted an Award or any other rights except as may be evidenced
by a Phantom Stock Agreement, or any amendment thereto, duly authorized by the
Administrative Committee and executed on behalf of the Company, and then only to
the extent and upon the terms and conditions expressly set forth therein.
     11.5. Non-Assignability. Phantom Stock granted to a Participant may not be
transferred or assigned other than by will or by the laws of descent and
distribution. If the Participant attempts to alienate, assign, pledge,
hypothecate, or otherwise dispose of his Phantom Stock or any right thereunder,
except as provided for in this Plan or the Phantom Stock Agreement, or in the
event of any levy, attachment, execution, or similar process upon the right or
interest conferred by this Plan or the Phantom Stock Agreement, the
Administrative Committee shall terminate the Participant’s Phantom Stock by
notice to him, and it shall thereupon become null and void.
     11.6. Restrictive Legends. The Company may at any time place legends
referencing any restrictions described in the Phantom Stock Agreement and any
applicable federal or state securities law restrictions on all Awards.
     11.7. Company Charter and Bylaws. This Plan is subject to the charter and
by-laws of the Company, as they may be amended from time to time.
     11.8. No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company and a Participant or any other person. To the
extent that any Participant or other person acquires a right to receive payments
from the Company pursuant to an Award, such right shall be no greater than the
right of any unsecured general creditor of the Company; however, in the event of
commencement of a voluntary or involuntary case of bankruptcy against or by the
Company, all vested and unvested Awards made hereunder shall be canceled and
void.

- 13 -



--------------------------------------------------------------------------------



 



     11.9. Governing Law. All questions arising with respect to this Plan and
any Phantom Stock Agreement executed hereunder shall be determined by reference
to the laws of the State of Delaware in effect at the time of their adoption and
execution, respectively, without implementing its laws regarding choice of law.
     IN WITNESS WHEREOF, the undersigned has caused this instrument to be
executed as of November 9, 2005, and certifies that the foregoing Plan was duly
adopted by the Board of the Company on that date.
Alion Science and Technology Corporation

             
 
  By:   /s/ Bahman Atefi
 
Chief Executive Officer    

             
 
  Attest:   /s/ Jim Fontana
 
   
 
  Secretary  
 
   

- 14 -